Exhibit 10.10
PURCHASE AND SALE AGREEMENT
THIS PURCHASE AND SALE AGREEMENT (this “Agreement”), dated as of January 6,
2009, between SERIES C, LLC, an Arizona limited liability company (“Seller”)
having an address at 2555 East Camelback Road, Suite 400, Phoenix, AZ 85016, and
COLE REIT III OPERATING PARTNERSHIP, LP, a Delaware limited partnership
(“Purchaser”), having an address at 2555 East Camelback Road, Suite 400,
Phoenix, AZ 85016.
RECITALS:

  A.  
Seller owns 100% of the membership interest (“Sale Assets”) in Cole WG
Indianapolis IN, LLC, a Delaware limited liability company (“WG Indianapolis
IN”).

  B.  
Purchaser desires to acquire from Seller, and Seller desires to sell to
Purchaser, the Sale Assets in accordance with and subject to the terms and
conditions of this Agreement.

NOW, THEREFORE, in consideration of Ten Dollars ($10.00) and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound, Seller and Purchaser agree as
follows:
ARTICLE I
Definitions
The following capitalized terms used in this Agreement shall have the meanings
ascribed to them below:
“Assignment” shall have the meaning set forth in Section 2.03(b) of this
Agreement.
“Cash Portion” shall have the meaning set forth in Section 2.02 of this
Agreement.
“Closing” shall have the meaning set forth in Section 2.03(a) of this Agreement.
“Closing Date” shall have the meaning set forth in Section 2.03(a) of this
Agreement.
“WG Indianapolis IN” shall have the meaning set forth in the Recitals of this
Agreement.
“Lease” shall mean the lease agreement with Lessee relating to the Property.
“Lessee” shall mean Walgreens Co., an Illinois corporation.
“Material Organizational Documents” shall mean, collectively, the following
documents, as the same may hereafter be amended: (i) Certificate of Formation of
Cole IM MT&PM Portfolio, LLC, (ii) Certificate of Amendment to the Certificate
of Formation for Cole IM MT&PM Portfolio, LLC, and (iii) limited liability
company agreement of WG Indianapolis IN, together with any amendments thereto.

 

 



--------------------------------------------------------------------------------



 



“Person” shall mean any individual, corporation, partnership, limited liability
company, joint venture, estate, trust, unincorporated association, any federal,
state, county or municipal government or any bureau, department or agency
thereof and any fiduciary acting in such capacity on behalf of any of the
foregoing.
“Property” shall mean the right, title and interest, of WG Indianapolis IN in
the property located at 8945 Madison Avenue, Indianapolis, Indiana and all
improvements situated thereon, together with all right, title and interest, if
any, of WG Indianapolis IN in and to all hereditaments, easements,
rights-of-way, drives, alleys, parking areas and appurtenances thereunto
belonging, or in any way appertaining to such real property.
“Purchase Price” shall have the meaning given such term in Section 2.02 of this
Agreement.
“Purchaser” shall have the meaning given such term in the Preamble of this
Agreement.
“Purchaser’s Closing Costs” shall have the meaning given such term in
Section 2.04(b) of this Agreement.
“Purchaser Closing Documents” shall have the meaning given such term in Section
3.02(b) of this Agreement.
“Sale Assets” shall have the meaning given such term in the Recitals of this
Agreement.
“Seller” shall have the meaning given such term in the Preamble of this
Agreement.
“Seller Closing Documents” shall have the meaning given such term in
Section 3.01(b) of this Agreement.
“Seller’s Closing Costs” shall have the meaning given such term in
Section 2.04(a) of this Agreement.
“Seller’s Parties” shall have the meaning given such term in Section 2.05(b) of
this Agreement.
ARTICLE II
Agreement to Sell and Purchase;
Terms of Sale and Purchase
2.01 Agreement to Sell and Purchase. In consideration of the mutual covenants
and agreements set forth herein and upon and subject to the terms, provisions
and conditions of this Agreement, Seller agrees to sell, assign, transfer and
convey to Purchaser, and Purchaser agrees to purchase and acquire from Seller,
the Sale Assets, in accordance with and subject to the terms and conditions of
this Agreement.

 

2



--------------------------------------------------------------------------------



 



2.02 Purchase Price; Prorations.
(a) The purchase price payable by Purchaser to Seller for the Sale Assets shall
be Six Million Two Hundred Fifty and 00/100 Dollars ($6,250,000) (the “Purchase
Price”) payable by wire transfer of immediately available United States federal
funds or other method acceptable to Seller to the account or accounts designated
by Seller.
(b) Purchaser acknowledges that the Property is leased to the Lessee pursuant to
the Lease and that Lessee pays base rent on a monthly basis pursuant thereto. On
the Closing Date, Seller and Purchaser shall prorate the base rent paid under
the Lease for the month in which the Closing Date occurs, such that there shall
be an adjustment in favor of Purchaser in an amount determined by multiplying
such base rent for the month in question by a fraction, the numerator of which
is the number of days from and after the Closing Date through the last day of
the month in which the Closing occurs and the denominator of which is the total
number of days in the month in which the Closing occurs. It is the intention of
the parties to adjust only the base rent for the month in which the Closing
occurs. Notwithstanding the foregoing, in the event an adjustment for real
property taxes is sought by Purchaser due to the fact that current tax bills
with respect to the Property had not yet been issued as of Closing Date, the
Purchaser shall be entitled to seek an adjustment with respect to any closing
proration of real property taxes until thirty (30) days after Purchaser’s
receipt of tax bills for the period of time during which the Closing Date
occurred. There shall be no other prorations or adjustments.
2.03 The Closing.
(a) The consummation of the sale and purchase of the Sale Assets contemplated by
this Agreement (the “Closing”) shall take place on January 6, 2009 (the “Closing
Date”).
(b) On the Closing Date, Seller shall sell, assign, transfer and convey to
Purchaser all of Seller’s right, title and interest in and to the Sale Assets by
delivery to Purchaser of an instrument of assignment in the form annexed hereto
as Schedule A (the “Assignment”), and Purchaser shall pay to Seller the Purchase
Price therefor as contemplated by Section 2.02 hereof.
2.04 Closing Costs.
(a) In connection with the conveyance of the Sale Assets by Seller to Purchaser,
Seller shall pay the (“Seller’s Closing Costs”) fees and expenses of Seller’s
legal counsel.
(b) In connection with the conveyance of the Sale Assets by Seller to Purchaser,
Purchaser shall pay the following (“Purchaser’s Closing Costs”): (i) the fees
and expenses of Purchaser’s legal counsel, (ii) any transfer taxes, if
applicable, arising in connection with the transaction contemplated by this
Agreement, (iii) the cost of Purchaser’s due diligence investigation, and
(iv) all other costs and expenses arising in connection with the transaction
contemplated herein, other than the costs that are Seller’s responsibility
pursuant to Section 2.04(a) hereof.
(c) The provisions of this Section 2.04 shall survive the Closing.

 

3



--------------------------------------------------------------------------------



 



2.05 Non-Recourse.
(a) With respect to a violation of a representation by Seller contained herein
or made pursuant hereto discovered by Purchaser after the Closing, subject to
the limitation of survival of a representation set forth in Section 3.01 hereof,
Purchaser shall be entitled to commence an action to obtain actual damages
against Seller; provided, however, that Seller’s liability hereunder shall in no
event exceed an amount equal to the Purchase Price actually received by Seller;
provided, further, however, in no event shall Purchaser have the right to
collect any consequential or indirect damages from Seller and Purchaser waives
any and all such rights.
(b) Anything contained in this Agreement to the contrary notwithstanding, no
recourse shall be had for the payment of any sum due under this Agreement, or
for any claim based hereon or otherwise in respect hereof against any members,
directors, officers, employees, shareholders, policyholders, partners,
affiliates, trustees, administrators or agents of Seller or of any of the
foregoing or the legal representative, heir, estate, successor or assignee of
any of the foregoing or against any other person, partnership, corporation or
trust, as principal of Seller, whether disclosed or undisclosed (collectively,
“Seller’s Parties”). It is understood and agreed by the parties that all of the
obligations of Seller under or with respect to this Agreement may not be
enforced against Seller’s Parties.
ARTICLE III
Representations and Warranties
3.01 Seller Representations and Warranties. Seller represents and warrants to
Purchaser that as of the date hereof:
(a) Seller is a limited liability company, duly organized, validly existing and
in good standing under the laws of its jurisdiction of formation.
(b) Seller has all requisite power and authority to execute and deliver this
Agreement and all documents, certificates, agreements, instruments and writings
it is required to deliver hereunder (collectively, the “Seller Closing
Documents”), and to perform, carry out and consummate the transactions
contemplated to be consummated by it hereby and thereby, including the power and
authority to sell, transfer and convey the interest in the Sale Assets to be
sold by it, subject to the satisfaction of the conditions precedent to Seller’s
obligations hereinafter provided. The execution, delivery and performance of
this Agreement and the other Seller Closing Documents have been duly authorized
by all necessary action of Seller, including any required approval of the
members of Seller. This Agreement does, and when executed by Seller, the other
Seller Closing Documents shall, constitute the legal, valid and binding
obligations of Seller, enforceable against Seller in accordance with their
respective terms, except as such enforceability may be limited by bankruptcy,
insolvency or similar laws and by equitable principles.
(c) There is no action, suit or proceeding before any court or governmental or
other regulatory or administrative agency, commission or tribunal pending or, to
the actual knowledge of Seller, threatened against Seller or the interest in the
Sale Assets to be sold by Seller which, if determined adversely to Seller would
reasonably be expected to interfere in any material respect with the ability of
Seller to perform its obligations under this Agreement or materially and
adversely affect the value of the interest in the Sale Assets to be sold by
Seller.

 

4



--------------------------------------------------------------------------------



 



(d) Seller has not entered into any leases for the Property other than the
Lease.
(e) To Seller’s actual knowledge, the Lease is in full force and effect and the
obligation to pay rent thereunder has commenced. Seller has not received written
notice of any uncured default from Lessee under the Lease.
(f) At Closing, the Sale Assets to be sold by Seller shall be free and clear of
any lien, security interest or encumbrance thereon. There are no rights, options
or other agreements of any kind to purchase, acquire, receive or issue any
interest of Seller in and to the Sale Assets to be sold by it.
(g) WG Indianapolis IN has legal title to the Property, subject to the existing
state of title of the Property.
(h) WG Indianapolis IN has not incurred any liabilities, except for (i) its
obligations under the Material Organizational Documents, (ii) obligations
arising from or relating to the ownership of its interests in the Property,
(iii) its obligations relating to the maintenance of its status as a Delaware
limited liability company and the maintenance of such company’s qualifications
to do business in such other jurisdictions where it has qualified to do
business, (iv) obligations arising under any matter appearing of record against
the Property, (v) customary unsecured trade debt which will not exceed $1,000.00
as of the Closing Date, and (vi) the obligation to pay fees to The Corporation
Trust Company for acting as its registered agent. WG Indianapolis IN does not
own any assets, except (1) relating to the ownership of its interest in the
Property, and (2) bank accounts.
(i) WG Indianapolis IN has been duly formed as a limited liability company and
is validly existing in good standing under the laws of the State of Delaware and
has the power and authority to own the Property.
The provisions of this Section 3.01 shall survive the Closing.
3.02 Purchaser Representations and Warranties. Purchaser represents and warrants
to Seller that as of the date hereof:
(a) Purchaser is a limited partnership, duly organized, validly existing and in
good standing under the laws of the jurisdiction of its formation.
(b) Purchaser has all requisite power and authority to execute and deliver this
Agreement and all documents, certificates, agreements, instruments and writings
it is required to deliver hereunder, if any (collectively, the “Purchaser
Closing Documents”), and to perform, carry out and consummate the transactions
contemplated hereby and thereby. The execution, delivery and performance of this
Agreement and the other Purchaser Closing Documents have been duly authorized by
all necessary company action on the part of Purchaser. This Agreement does, and
when executed by Purchaser, the other Purchaser Closing Documents shall,
constitute the legal, valid and binding obligations of Purchaser enforceable
against Purchaser in accordance with their respective terms, except as such
enforceability may be limited by bankruptcy, insolvency or similar laws and by
equitable principles.

 

5



--------------------------------------------------------------------------------



 



(c) There is no action, suit or proceeding before any court or governmental or
other regulatory or administrative agency, commission or tribunal pending or, to
the actual knowledge of Purchaser (without any duty to investigate), threatened
against Purchaser which, if determined adversely to Purchaser, could reasonably
be expected to interfere in any material respect with the ability of Purchaser
to perform its obligations under this Agreement.
The provisions of this Section 3.02 shall survive the Closing.
ARTICLE IV
Conditions
4.01 Seller’s Conditions. The obligation of Seller under this Agreement to
consummate the transactions contemplated hereby shall be subject to the
satisfaction of all the following conditions, any one or more of which may be
waived in writing by Seller:
(a) Seller shall have received payment of the Purchase Price in accordance with
Section 2.02 of this Agreement.
(b) Purchaser shall have delivered all of the documents and other items
described in Section 5.01.
(c) The representations and warranties of Purchaser set forth in Section 3.02
above shall be true and correct in all material respects.
4.02 Purchaser’s Conditions. The obligation of Purchaser under this Agreement to
consummate the transactions contemplated hereby shall be subject to the
satisfaction of all of the following conditions, any one or more of which may be
waived in writing by Purchaser:
(a) Seller shall have delivered all of the documents and other items described
in Section 5.02.
(b) The representations and warranties of Seller set forth in Section 3.01 above
shall be true and correct in all material respects, except for any matters
pertaining to the Property that are Lessee’s responsibility under the Lease.
ARTICLE V
Closing Deliveries
5.01 Purchaser’s Closing Deliveries. At or prior to the Closing, Purchaser shall
make or cause to be made the following deliveries:
(a) Purchaser shall have executed and delivered to Seller the Assignment.
(b) Purchaser shall have delivered to Seller evidence as to the authority of the
person or persons executing documents on behalf of Purchaser.

 

6



--------------------------------------------------------------------------------



 



5.02 Seller’s Closing Deliveries. At or prior to the Closing, Seller shall make
or cause to be made the following deliveries:
(a) Seller shall have executed and delivered to Purchaser the Assignment.
(b) Seller shall have executed and delivered to Purchaser a certificate of “non-
foreign person” status that meets the requirements of Section 1445 of the
Internal Revenue Code of 1986, as amended.
(c) Seller shall have delivered to Purchaser the original or certified copies of
the Material Organizational Documents.
(d) Seller shall have delivered to Purchaser evidence as to the authority of the
person or persons executing the Seller Closing Documents on behalf of Seller.
ARTICLE VI
Miscellaneous
6.01 Broker.
(a) Seller represents and warrants that neither Seller nor any of its respective
affiliates or any of its respective directors, officers, partners, managers or
members has dealt with anyone acting as broker, finder, financial advisor or in
any similar capacity in connection with this Agreement or any of the
transactions contemplated hereby. Seller shall indemnify, defend and hold
harmless Purchaser from any and all claims, actions, liabilities, losses,
damages and expenses, including reasonable attorneys’ fees and disbursements,
which may be asserted against or incurred by Purchaser arising from a breach of
Seller’s representation contained in this Section 6.01(a).
(b) Purchaser represents and warrants that neither Purchaser nor any of its
affiliates or any of their respective directors, officers, partners, managers or
members has dealt with anyone acting as broker, finder, financial advisor or in
any similar capacity in connection with this Agreement or any of the
transactions contemplated hereby. Purchaser shall indemnify, defend and hold
harmless Seller from any and all claims, actions, liabilities, losses, damages
and expenses, including reasonable attorneys’ fees and disbursements, which may
be asserted against or incurred by Seller arising from a breach of Purchaser’s
representation contained in this Section 6.01(b).
6.02 Entire Agreement. This Agreement, including all schedules and exhibits
hereto, the Seller Closing Documents and the Purchaser Closing Documents
supersede all prior discussions and agreements between the parties with respect
to the subject matter hereof and thereof, and contain the sole and entire
agreement between the parties hereto with respect to the subject matter hereof
and thereof.
6.03 Waiver. Any term or condition of this Agreement may be waived at any time
by the party that is entitled to the benefit thereof, but no such waiver shall
be effective unless set forth in written instrument duly executed by or on
behalf of the party waiving such term or condition. No waiver by any party of
any term or condition of this Agreement, in any one or more instances, shall be
deemed to be or construed as a waiver of the same or any other term or condition
of this Agreement on any future occasion. All remedies, either under this
Agreement or by applicable law or otherwise afforded, will be cumulative and not
alternative.

 

7



--------------------------------------------------------------------------------



 



6.04 Modification. This Agreement may be amended, supplemented or modified only
by a written instrument duly executed by or on behalf of each party hereto.
6.05 Successors and Assigns. The terms and provisions of this Agreement are
intended solely for the benefit of each party hereto and their respective
successors or permitted assigns, and it is not the intention of the parties to
confer third-party beneficiary rights upon any other person. Subject to the
terms of Section 6.10 hereof, this Agreement is binding upon, inures to the
benefit of and is enforceable by the parties hereto and their respective
successors and assigns.
6.06 Interpretation. If any provision of this Agreement is held to be illegal,
invalid or unenforceable under any present or future law, and if the rights or
obligations of any party hereto under this Agreement will not be materially and
adversely affected thereby, (a) such provision will be fully severable, (b) this
Agreement will be construed and enforced as if such illegal, invalid or
unenforceable provision had never comprised a part hereof, (c) the remaining
provisions of this Agreement will remain in full force and effect and will not
be affected by the illegal, valid or unenforceable provision or by its severance
herefrom and (d) in lieu of such illegal, invalid or unenforceable provision,
there will be added automatically as a part of this Agreement a legal, valid and
enforceable provision as similar in terms to such illegal, invalid or
unenforceable provision as may be possible.
6.07 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Arizona applicable to a contract
executed and performed in such State, without giving effect to the conflicts of
laws principles thereof.
6.08 Counterparts. This Agreement may be executed in any number of counterparts,
and by facsimile signature, each of which shall be deemed an original, but all
of which together shall constitute one and the same instrument.
6.09 Assignment. Purchaser shall not assign or transfer its rights or
obligations under this Agreement without the prior written consent of Seller,
which consent may be granted or denied in Seller’s reasonable discretion.
Notwithstanding the foregoing, Purchaser shall have the right, without Seller’s
consent, to assign this Agreement to any affiliate of Purchaser controlled by
Purchaser, provided such assignee agrees to assume, pursuant to an instrument
reasonably acceptable to Seller, the obligations of Purchaser hereunder. No
assignment of this Agreement by Purchaser shall relieve the Purchaser named
herein of its obligations hereunder and, subsequent to any such assignment, the
liability of such named Purchaser hereunder shall continue notwithstanding any
subsequent modification or amendment hereof or the release of any subsequent
purchaser hereunder from any liability, to all of which Purchaser consents in
advance. No further assignment or transfer shall be permitted.
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

8



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, Seller and Purchaser have executed and delivered this
Agreement as of the day and year first above written.

            SELLER:

SERIES C, LLC, an Arizona limited liability company
      By:   /s/ Todd J. Weiss         Todd J. Weiss        Authorized Officer   
    PURCHASER:

COLE REIT III OPERATING PARTNERSHIP, LP,
a Delaware limited partnership  

    By:   Cole Credit Property Trust III, Inc.,         Maryland corporation,
its General Partner   

            By:   /s/ D. Kirk McAllaster, Jr.         D. Kirk McAllaster, Jr.   
    Executive Vice President   

 

9



--------------------------------------------------------------------------------



 



SCHEDULE A
INSTRUMENT OF ASSIGNMENT AND ASSUMPTION
INSTRUMENT OF ASSIGNMENT AND ASSUMPTION (this “Agreement”), dated this 6th day
of January, 2009, between SERIES C, LLC, an Arizona limited liability company
(“Assignor”), as assignor, having an address 2555 East Camelback Road,
Suite 400, Phoenix, AZ 85016, and COLE REIT III OPERATING PARTNERSHIP, LP, a
Delaware limited partnership (“Assignee”), as assignee, having an address at
2555 East Camelback Road, Suite 400, Phoenix, AZ 85016.
W I T N E S S E T H:
WHEREAS, Assignor owns 100% of the membership interests (the “Interests”) in
Cole WG Indianapolis IN, LLC, a Delaware limited liability company (“WG
Indianapolis IN”); and
WHEREAS, Assignor and Assignee are entering into this Agreement to evidence and
confirm the transfer and assignment of the Interests from Assignor to Assignee,
and the assumption by Assignee of the obligations and responsibilities attendant
thereto, all from and after the date hereof.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Assignor hereby transfers, assigns and conveys
to Assignee, its successors and assigns forever, the Interests from and after
the date hereof.
TO HAVE AND TO HOLD, unto Assignee, its successors and assigns, forever.
Assignor makes no representation or warranty, express or implied, in fact or by
law, with respect to the assets being conveyed hereunder, except as represented
and warranted by Assignor in the Purchase and Sale Agreement, dated as of
January 6, 2009, between Assignor and Assignee (the Purchase Agreement”),
subject to the conditions and limitations set forth therein.
Assignee hereby accepts such transfer, assignment and conveyance and assumes all
of the obligations of Assignor under the Material Organizational Documents (as
defined in the Purchase Agreement) arising from and after the date hereof, and
agrees to be bound by the terms contained in the Material Organizational
Documents.
From and after the date of this Agreement, Assignor withdraws, and relinquishes
any and all of its right, title and interest as a member and as manager of WG
Indianapolis IN. Assignee unconditionally and irrevocably consents to such
withdrawal.
Assignor shall indemnify, defend and hold harmless Assignee from all liabilities
and losses incurred by Assignee that both (i) arise under the Material
Organizational Documents or otherwise relate to ownership of the Interests; and
(ii) occurred before the date of this Agreement.

 

 



--------------------------------------------------------------------------------



 



Assignee shall indemnify, defend and hold harmless Assignor from all liabilities
and losses incurred by Assignor that both (i) arise under the Material
Organizational Documents or otherwise relate to ownership of the Interests; and
(ii) occurred on or after the date of this Agreement.
This Agreement shall be binding upon, inure to the benefit of, and be
enforceable by Assignor and Assignee, and their respective successors and
assigns.
Whenever possible, each provision hereof shall be interpreted in such a manner
as to be effective and valid under applicable law, but if any provision hereof
shall be prohibited by or invalid under such law, then such provision shall be
ineffective to the extent of such prohibition or invalidity without invalidating
the remainder of such provision or the remaining provisions of this Agreement.
This Agreement may not be modified, amended, altered or changed, nor any
provision hereof waived, except in writing with the mutual consent of all
parties hereto.
This Agreement shall be governed by and construed in accordance with the laws of
the State of Arizona (without reference to conflicts of laws principles).
This Agreement may be executed in any number of counterparts, each of which
shall be an original, but all of which when taken together shall constitute a
single original.
IN WITNESS WHEREOF, Assignor and Assignee have executed this Agreement on the
date first set forth above.

            ASSIGNOR:

SERIES C, LLC, an Arizona limited liability company
      By:   /s/ Todd J. Weiss       Todd J. Weiss        Authorized Officer     
  ASSIGNEE:

COLE REIT III OPERATING PARTNERSHIP, LP,
a Delaware limited partnership

    By:   Cole Credit Property Trust III, Inc.,         Maryland corporation,
its General Partner   

            By:   /s/ D. Kirk McAllaster, Jr.         D. Kirk McAllaster, Jr.   
    Executive Vice President   

 

 